DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2, 3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a rotary dome” in line 2 and “the dome” in line 3. The claim must refer to the previously cited recitation with the same words and begin with “the”. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the rotary dome” in line 4 and “the dome” in line 6. Claim 3 does not recite “a rotary dome” or “a dome”. Claim 1 does not recite such limitations either. Therefore, there is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “the dome” in line 4. Neither claim 1 nor claim 5 recite “a dome”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “a second lateral opening” in line 4, “the dome” in lines 4, 7, and 8, and "the activation button" in line 7. Claim 6 is dependent on claim 1 and neither of these claims recite “a first lateral opening, “a dome”, or “an activation button”. Therefore, there is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations “the activation button” in lines 2-5 and 7, “the retractable stop” in lines 5-7, and “the dome” in lines 4, 8, and 9. None of the claims 7 , 6, or 1 recite “an activation button”, “a retractable stop”, and “a dome”. Therefore, there is insufficient antecedent basis for these limitations in the claim.
Claims 8 and 9 are also rejected under the same grounds for repeated use of “the dome”  and “the activation button” as being dependent on claim 7. 
Claim 10 recites “the activation button”, “the dome”, “the button”, and “the tooth”. All of these limitations lack sufficient antecedent basis. 
Claim 11 recites “said tooth” in line 3 and “the dome” throughout the claim. Claim 11 is dependent on claim 6 and therefore, is also rejected under the same grounds for lacking sufficient antecedent basis.
Claim 12 recites “a second end stop”, “said tooth”, “the dome” in the body of the claim. Claim 12 depends from claim 6 which does not recite “a first end stop”, “a tooth” and “a dome”. Therefore, claim 12 is also rejected under the same grounds for lacking sufficient antecedent basis.
Claim 13 is rejected under the same grounds for being dependent on claim 6. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3-5, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haage (US PG PUB 2017/0362013).
Regarding claims 1 and 17, Haage discloses a safety cap (item 20, figure 1) for an aerosol can (paragraph [0020]), having a cupola (item 100, figure 1) at least partially surrounding a diffuser device (items 10 and 150, figures 5 and 8), wherein in that it is provided with a mobile member (item 120, figure 5), which is able to move between a first position for preventing operation of the diffuser device (paragraph [0040], “OFF” position, figure 8), a second position for intermittent actuation of the diffuser device (paragraph [0044], “MAN” position, figure 8) and a third position for emptying the can (paragraph [0049]), said mobile member having means (item 127, figure 5) for permanent actuation of the diffuser device in the third position (paragraph [0049], “AUTO” position, figure 8).
Regarding claim 3, Haage discloses that the mobile member and the cupola are provided with complementary stop means (item 41, figure 2) opposing a rotation of the rotary dome in a direction from the position for preventing operation toward the emptying position and leaving the dome free to rotate in the direction from the position for preventing operation toward the intermittent actuation position (paragraphs [0044-49]).
Regarding claim 4, Haage discloses that the mobile member and the cupola are provided with means for realizing a hard point (paragraphs [0041], [0044]) between the intermittent actuation position and the emptying position.
Regarding claim 5, Haage discloses that the mobile member and the cupola are provided with a non-return device opposing a rotation of the dome from the position for emptying the can toward another position (paragraph [0049], the AUTO position will keep spraying until the spray can is empty).
Regarding claim 14, Haage discloses that the mobile member has a finger (item 127, figure 5) directed toward the inside of the cap and configured to press on a part of the diffuser device in the position for emptying the can (paragraph [0049]).
Regarding claim 16, Haage discloses that the finger consists of a bulge (figure 5) extending a lower part of a central hollow shaft of the dome surrounding a diffusion outlet of a diffuser of the diffuser device.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haage (US PG PUB 2017/0362013) in view of Samuels et al (“Samuels” hereinafter) (US PN 2,598,308).
Regarding claims 2 and 15, Haage teaches that the mobile member consists of a rotary dome that is able to move on the cupola (paragraphs [0040-41]) and the dome having a diffusion opening at its top (figure 1) but does not explicitly teach a lateral opening for access to the diffuser device in the intermittent actuation position. Haage also does not teach that the finger is configured to press on a pushbutton for operating the diffuser device. 
Samuels teaches a lateral opening (item 11, figure 1) to access a diffuser device (item 24, figure 4) in a safety cap configuration to provide side access to the aerosol can. It further teaches a finger (item 18, figure 4) that presses an operating push-button (Item 25, figure 4) to dispense spray from the diffuser device. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the safety cap of Haage such that it comprises a lateral access opening for a user to access the diffuser device and dispense the spray. Furthermore, it would be obvious to provide a finger device on the push-button of the diffuser to aid in pressing the push-button without additional force.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to aerosol dispensers with selective safety caps for different dispensing modes: US PN 3,729,119, US PN 3,770,170, and US PN 5,649,645.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754